EXAMINER'S COMMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 4/8/22, claims 14-16, 20 are currently pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 4/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,626,238 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

2.	In view of the amendment and the filing of a proper terminal disclaimer, the claim objection and rejections set forth in the office action dated 1/26/22 are withdrawn.

Reasons For Allowance
4.	Claims 14-16, 20 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to WO2017206583 Al, CN107365121A (machine translations), Ram et al. (US 9,493,695 B2), Hao et al. (Thermochimica Acta, Vol. 804, March 2015, English Abstract), Gutierrez et al. (Applied Energy, Vol. 154, 15 Sept. 2105, English Abstract), Karaman et al. (Solar Energy Materials and Solar Cells, Vol 95, issue 7, July 2011, English Abstract) and Wen et al. (J. of Thermal Analysis and Calorimetry, June 2018, Vol. 132, Issue 3, English Abstract) (of record).
W02017206583 teaches a phase change energy storage powder for building energy-
saving and a preparation method therefor, said powder prepared from 80-85 parts by weight of a
phase change material, 2-3 parts of an active agent, 0.1-0.3 parts of an anti-supercooling agent,
8-12 parts of a coating agent, 1-2 parts of a heat conduction agent, 0.5-1 parts of a stabilizer, and2-3 parts of a flame-retardant agent. Additionally, said phase change material is at least one of calcium chloride hexahydrate, sodium sulfate decahydrate, disodium hydrogen phosphate
dodecahydrate, and sodium acetate trihydrate.
CN107365121 discloses inorganic material coated phase-change microcapsule
compounded phase-change putty comprising inorganic material coated phase-change
microcapsules, calcium magnesium powder, Portland cement, ash calcium powder and additives,
said phase change material being a solid-liquid phase change material, for example, at least one
of an alcohol compound, an organic acid compound, an ester compound, and an alkane
compound, said calcium magnesium powder having a calcium carbonate content of 25% to 35%
and a magnesium carbonate content of 15% to 20%.
Ram teaches thermal energy storage in phase change materials, specifically metal oxide
encapsulated phase change materials. Hao et al. teach mesoporous magnesium oxide (MgO) and use thereof in forming PEG/MgO phase change composite for heat energy storage. Gutierrez et al. teaches use of PEG as a phase change additive in a PCM based on bischofite. Karaman et al. teach polyethylene glycol/diatomite composite systems having thermal energy storage properties. Wen teaches form-stable composite phase change material (PCM) prepared by impregnation method from PEG and bone char.
The cited references, alone or in combination, fail to teach or suggest a method of forming a phase change composite material comprising, polyethylene glycol having claimed number average molecular wt. and a mesoporous doped magnesium carbonate having calcium content within the claimed range, as in the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762